Name: Commission Regulation (EEC) No 3857/88 of 12 December 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1'3 . 12. 88 Official Journal of the European Communities No L 343/17 COMMISSION REGULATION (EEC) No 3857/88 of 12 December 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3765/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 (*) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) aire as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( ») are as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1 920/87 (10) for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 13 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No 172, 30. 9 . 1966, p . 3025/66 . O OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 330, 2. 12. 1988 , p. 15. 0 OJ No L 167, 25. 7. 1972, p. 9 . O OJ No L 197, 26. 7. 1988, p. 10. O OJ No L 335, 7. 12. 1988, p. 18 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. (1#) OJ No L 183, 3 . 7. 1987, p. 18 . No L 343/18 Official Journal of the European Communities 13. 12. 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,580 0,000 19,580 0,580 0,000 19,548 0,580 0,000 19,143 0,580 0,000 19,311 0,580 0,000 19,480 0,580 0,000 19,724 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 46,62 52,01 936,82 139,06 168,01 15,450 11,549 28 775 2 054,96 46,55 51,93 943,91 142^6 171,09 15,899 12,251 30 177 2 014,65 45,61 50,86 924,36 139,70 167,44 15,537 11,944 29 379 1 888,51 46,03 51,31 932,47 140,94 168,92 15,675 12,030 29 519 1 876,14 46,43 51,75 940,63 142,19 170,40 15,813 12,138 29 783 1 895,24 47,28 52,64 952,41 144,02 172,55 16,018 12,208 29 823 1 831,33 . (b) Seed harvested in Spain - and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 2 960,16 89,44 2 956,08 89,44 2 890,92 89,44 2 906,02 89,44 2 932,32 89,44 2 928,68 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 242,64 0,00 4 234,80 0,00 4 136,61 0,00 4 145,94 0,00 4 176,91 0,00 4 160,18 13 . 12. 88 Official Journal of the European Communities No L 343/19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 \ 3rd period 3 4th period 4 5th period 5 ' 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,080 2,500 22,080 3,080 2,500 22,048 3,080 2,500 21,643 3,080 2,500 ' 21,811 3,080 2,500 21,980 3,080 2,500 22,224 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 52,52 58,63 1 056,99 157,75 189,90 17,529 13,190 32 768 2 426,96 52,45 58,54 1 064,63 161,92 193,19 18,009 13,939 34 265 2 386,64 51,51 57,48 1 045,07 158,66 189,55 17,646 13,632 33 466 2 260,51 51,93 57,92 1 053,19 159,90 191,02 17,784 13,718 33 607 2 248,14 52,33 58,37 1 061,35 161,15 192,51 17,923 13,826 33 871 2 267,23 53,19 59,26 1 073,13 162,98 194,66 18,127 13,895 33 911 2 203,33 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) V 474,98 3 345,69 474,98 3 341,62 474,98 3 276,45 474,98 3 291,56 474,98 3 317,85 474,98 3 314,22 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 712,66 470,02 4 704,82 470,02 4 606,63 470,02 4 615,96 / 470,02 4 646,93 470,02 4 630,19 No L 343/20 Official Journal of the European Communities 13. 12. 88 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 N 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc) '  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 5,170 0,000 24,428 58,07 64,84 1 169,83 175.27 210,44 19,477 14,724 36 506 2 772,31 797.28 3 738,83 0,00 6 880,27 6 681,13 3 683,73 6 681,13 5,170 0,000 24,931 59,25 66,17 1 203,84 183,89 218,72 20,453 15,903 39 014 2 833,15 797,28 3 815,99 0,00 6 977,99 6 776,02 3 762,55 6 776,02 5,170 0,000 23,953 56,97 63,60 1 156,62 176,11 209,95 19,588 ' 15,180 37 221 2 592,97 797,28 3 664,07 0,00 6 763,41 6 567,65 3 610,63 6 567,65 5,170 0,000 24,331 57,89 64,60 1 174,87 178,99 213,30 19,908 15,415 37 718 2 618,95 797,28 3 711,15 0,00 6 815,10 6 617,85 3 657,71 6 617,85 5,170 0,000 24,709 58,78 65,60 1 193,12 . 181,86 " 216,64 20,228 15,671 38 339 2 676,57 797,28 ¢ 3 769,39 0,00 6 888,48 6 689,10 3 715^5 6 689,10 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,079050 2,344220 43,564700 7,102660 8,012870 0,777150 0,646488 1 535,87 172,94700 172,47800 135,73400 2,075000 2340450 43,548000 7,106430 8,015530 0,777006 0,648135 1 541,88 175,05500 173,35800 136,11800 2,071140 2,336360 43,545000 7,112730 8,020650 0,777651 0,649501 1 546,91 177,00000 174,21600 136,60800 . 2,067650 2,332860 43,530800 7,117160 8,025280 0,778158 0,650720 1 552,49 178,77300 175,18800 137,08100 2,067650 2,332860 43,530800 7,117160 8,025280 0,778158 0,650720 1 552,49 178,77300 175,18800 137,08100 2,056070 2,322390 43,494900 7,134150 8,047280 0,779757 0,654984 1 568,48 184,23800 177,97000 138,82700